Case 2:20-cv-10515-JVS-AFM Document 57 Filed 09/10/21 Page 1 of 19 Page ID #:767


    1

    2

    3

    4

    5

    6

    7                          UNITED STATES DISTRICT COURT
    8                         CENTRAL DISTRICT OF CALIFORNIA
    9

   10       WIXEN MUSIC PUBLISHING, INC.,          Case No. 2:20-cv-10515-JVS-AFM
   11            Plaintiff,
   12       v.                                     STIPULATED PROTECTIVE
   13                                              ORDER1
   14
            TRILLER, INC., a Delaware
            corporation; and TRILLER, LLC, a
   15       limited liability company,
   16            Defendant.
   17

   18

   19   1.       A.    PURPOSES AND LIMITATIONS
   20            Discovery in this action is likely to involve production of confidential,
   21   proprietary or private information for which special protection from public
   22   disclosure and from use for any purpose other than prosecuting this litigation may
   23   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   24   enter the following Stipulated Protective Order. The parties acknowledge that this
   25   Order does not confer blanket protections on all disclosures or responses to
   26   discovery and that the protection it affords from public disclosure and use extends
   27
        1
         This Stipulated Protective Order is based substantially on the model protective
   28
        order provided under Magistrate Judge Alexander F. MacKinnon’s Procedures.
                                                  1
Case 2:20-cv-10515-JVS-AFM Document 57 Filed 09/10/21 Page 2 of 19 Page ID #:768


    1   only to the limited information or items that are entitled to confidential treatment
    2   under the applicable legal principles.
    3         B.     GOOD CAUSE STATEMENT
    4         This action is likely to involve trade secrets, user / consumer data, revenue
    5   information, and other valuable research, development, commercial, financial,
    6   technical and/or proprietary information for which special protection from public
    7   disclosure and from use for any purpose other than prosecution of this action is
    8   warranted. Such confidential and proprietary materials and information consist of,
    9   among other things, confidential business or financial information, information
   10   regarding confidential business practices, or other confidential research,
   11   development, or commercial information (including information implicating privacy
   12   rights of third parties), information otherwise generally unavailable to the public, or
   13   which may be privileged or otherwise protected from disclosure under state or
   14   federal statutes, court rules, case decisions, or common law. Accordingly, to
   15   expedite the flow of information, to facilitate the prompt resolution of disputes over
   16   confidentiality of discovery materials, to adequately protect information the parties
   17   are entitled to keep confidential, to ensure that the parties are permitted reasonable
   18   necessary uses of such material in preparation for and in the conduct of trial, to
   19   address their handling at the end of the litigation, and serve the ends of justice, a
   20   protective order for such information is justified in this matter. It is the intent of the
   21   parties that information will not be designated as confidential for tactical reasons
   22   and that nothing be so designated without a good faith belief that it has been
   23   maintained in a confidential, non-public manner, and there is good cause why it
   24   should not be part of the public record of this case.
   25         C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
   26                SEAL
   27         The parties further acknowledge, as set forth in Section 12.3, below, that this
   28   Stipulated Protective Order does not entitle them to file confidential information

                                                     2
Case 2:20-cv-10515-JVS-AFM Document 57 Filed 09/10/21 Page 3 of 19 Page ID #:769


    1   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
    2   and the standards that will be applied when a party seeks permission from the court
    3   to file material under seal.
    4         There is a strong presumption that the public has a right of access to judicial
    5   proceedings and records in civil cases. In connection with non-dispositive motions,
    6   good cause must be shown to support a filing under seal. See Kamakana v. City and
    7   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
    8   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
    9   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require
   10   good cause showing), and a specific showing of good cause or compelling reasons
   11   with proper evidentiary support and legal justification, must be made with respect to
   12   Protected Material that a party seeks to file under seal. The parties’ mere designation
   13   of Disclosure or Discovery Material as CONFIDENTIAL does not— without the
   14   submission of competent evidence by declaration, establishing that the material
   15   sought to be filed under seal qualifies as confidential, privileged, or otherwise
   16   protectable—constitute good cause.
   17         Further, if a party requests sealing related to a dispositive motion or trial, then
   18   compelling reasons, not only good cause, for the sealing must be shown, and the
   19   relief sought shall be narrowly tailored to serve the specific interest to be protected.
   20   See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
   21   each item or type of information, document, or thing sought to be filed or introduced
   22   under seal in connection with a dispositive motion or trial, the party seeking
   23   protection must articulate compelling reasons, supported by specific facts and legal
   24   justification, for the requested sealing order. Again, competent evidence supporting
   25   the application to file documents under seal must be provided by declaration.
   26         Any document that is not confidential, privileged, or otherwise protectable in
   27   its entirety will not be filed under seal if the confidential portions can be redacted.
   28   If documents can be redacted, then a redacted version for public viewing, omitting

                                                    3
Case 2:20-cv-10515-JVS-AFM Document 57 Filed 09/10/21 Page 4 of 19 Page ID #:770


    1   only the confidential, privileged, or otherwise protectable portions of the document,
    2   shall be filed. Any application that seeks to file documents under seal in their
    3   entirety should include an explanation of why redaction is not feasible.
    4   2.     DEFINITIONS
    5          2.1    Action: Wixen Music Publishing, Inc. v. Triller, Inc., No. 2:20-cv-
    6   10515-JVS-AFM, pending in the United States District Court for the Central District
    7   of California.
    8          2.2    Challenging Party: a Party or Non-Party that challenges the designation
    9   of information or items under this Order.
   10          2.3
   11                 (a)       “CONFIDENTIAL”      Information   or   Items:      information
   12   (regardless of how it is generated, stored or maintained) or tangible things that
   13   qualify for protection under Federal Rule of Civil Procedure 26(c), and as specified
   14   above in the Good Cause Statement.
   15                 (b)       “CONFIDENTIAL       –   ATTORNEYS’         EYES       ONLY”
   16   Information or Items: information that qualifies as “CONFIDENTIAL” information
   17   under 2.3(a) above, that also constitutes information that is extremely confidential
   18   and/or sensitive in nature, the disclosure of which to another Party or Non-Party
   19   would create a substantial risk of serious harm and/or irreparable injury that could
   20   not be avoided by less restrictive means.
   21          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
   22   their support staff).
   23          2.5    Designating Party: a Party or Non-Party that designates information or
   24   items that it produces in disclosures or in responses to discovery as
   25   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
   26          2.6    Disclosure or Discovery Material: all items or information, regardless
   27   of the medium or manner in which it is generated, stored, or maintained (including,
   28

                                                    4
Case 2:20-cv-10515-JVS-AFM Document 57 Filed 09/10/21 Page 5 of 19 Page ID #:771


    1   among other things, testimony, transcripts, and tangible things), that are produced or
    2   generated in disclosures or responses to discovery in this matter.
    3         2.7    Expert: a person with specialized knowledge or experience in a matter
    4   pertinent to the litigation who has been retained by a Party or its counsel to serve as
    5   an expert witness or as a consultant in this Action.
    6         2.8    House Counsel: attorneys who are employees of a party to this Action.
    7   House Counsel does not include Outside Counsel of Record or any other outside
    8   counsel.
    9         2.9    Non-Party: any natural person, partnership, corporation, association or
   10   other legal entity not named as a Party to this action.
   11         2.10 Outside Counsel of Record: attorneys who are not employees of a party
   12   to this Action but are retained to represent or advise a party to this Action and have
   13   appeared in this Action on behalf of that party or are affiliated with a law firm that
   14   has appeared on behalf of that party, and includes support staff.
   15         2.11 Party: any party to this Action, including all of its officers, directors,
   16   employees, consultants, retained experts, and Outside Counsel of Record (and their
   17   support staffs).
   18         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   19   Discovery Material in this Action.
   20         2.13 Professional Vendors: persons or entities that provide litigation support
   21   services (e.g., photocopying, videotaping, translating, preparing exhibits or
   22   demonstrations, and organizing, storing, or retrieving data in any form or medium)
   23   and their employees and subcontractors.
   24         2.14 Protected Material: any Disclosure or Discovery Material that is
   25   designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
   26   ONLY.”
   27         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
   28   from a Producing Party.

                                                    5
Case 2:20-cv-10515-JVS-AFM Document 57 Filed 09/10/21 Page 6 of 19 Page ID #:772


    1   3.    SCOPE
    2         The protections conferred by this Stipulation and Order cover not only
    3   Protected Material (as defined above), but also (1) any information copied or
    4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
    5   compilations of Protected Material; and (3) any testimony, conversations, or
    6   presentations by Parties or their Counsel that might reveal Protected Material.
    7         Any use of Protected Material at trial shall be governed by the orders of the
    8   trial judge. This Order does not govern the use of Protected Material at trial.
    9   4.    DURATION
   10         Once a case proceeds to trial, information that was designated as
   11   CONFIDENTIAL, CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or
   12   maintained pursuant to this protective order used or introduced as an exhibit at trial
   13   becomes public and will be presumptively available to all members of the public,
   14   including the press, unless compelling reasons supported by specific factual findings
   15   to proceed otherwise are made to the trial judge in advance of the trial. See
   16   Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
   17   documents produced in discovery from “compelling reasons” standard when merits-
   18   related documents are part of court record). Accordingly, the terms of this protective
   19   order do not extend beyond the commencement of the trial.
   20   5.    DESIGNATING PROTECTED MATERIAL
   21         5.1    Exercise of Restraint and Care in Designating Material for Protection.
   22   Each Party or Non-Party that designates information or items for protection under
   23   this Order must take care to limit any such designation to specific material that
   24   qualifies under the appropriate standards. The Designating Party must designate for
   25   protection only those parts of material, documents, items or oral or written
   26   communications that qualify so that other portions of the material, documents, items
   27   or communications for which protection is not warranted are not swept unjustifiably
   28   within the ambit of this Order.

                                                   6
Case 2:20-cv-10515-JVS-AFM Document 57 Filed 09/10/21 Page 7 of 19 Page ID #:773


    1         Mass, indiscriminate or routinized designations are prohibited. Designations
    2   that are shown to be clearly unjustified or that have been made for an improper
    3   purpose (e.g., to unnecessarily encumber the case development process or to impose
    4   unnecessary expenses and burdens on other parties) may expose the Designating
    5   Party to sanctions.
    6         If it comes to a Designating Party’s attention that information or items that it
    7   designated for protection do not qualify for protection, that Designating Party must
    8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
    9         5.2    Manner and Timing of Designations. Except as otherwise provided in
   10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   12   under this Order must be clearly so designated before the material is disclosed or
   13   produced.
   14         Designation in conformity with this Order requires:
   15                (a)      for information in documentary form (e.g., paper or electronic
   16   documents, but excluding transcripts of depositions or other pretrial or trial
   17   proceedings), that the Producing Party affix at a minimum, the legend
   18   “CONFIDENTIAL”              (hereinafter    “CONFIDENTIAL            legend”)       or
   19   “CONFIDENTIAL – AEO” (hereinafter “CONFIDENTIAL – AEO legend”), to
   20   each page that contains protected material. If only a portion of the material on a
   21   page qualifies for protection, the Producing Party also must clearly identify the
   22   protected portion(s) (e.g., by making appropriate markings in the margins).
   23         A Party or Non-Party that makes original documents available for inspection
   24   need not designate them for protection until after the inspecting Party has indicated
   25   which documents it would like copied and produced. During the inspection and
   26   before the designation, all of the material made available for inspection shall be
   27   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
   28   documents it wants copied and produced, the Producing Party must determine which

                                                    7
Case 2:20-cv-10515-JVS-AFM Document 57 Filed 09/10/21 Page 8 of 19 Page ID #:774


    1   documents, or portions thereof, qualify for protection under this Order. Then, before
    2   producing the specified documents, the Producing Party must affix the
    3   “CONFIDENTIAL legend” or “CONFIDENTIAL – AEO legend” to each page that
    4   contains Protected Material. If only a portion of the material on a page qualifies for
    5   protection, the Producing Party also must clearly identify the protected portion(s)
    6   (e.g., by making appropriate markings in the margins).
    7                (b)    for testimony given in deposition, all deposition transcripts will
    8   be treated as if CONFIDENTIAL – ATTORNEYS’ EYES ONLY for a period of
    9   thirty (30) days after the transcript is available from the court reporter, unless all
   10   Parties agree on the record at the deposition that the deposition is not confidential.
   11   Counsel for any Party may designate the deposition transcript, or portions thereof,
   12   as CONFIDENTIAL or CONFIDENTIAL – ATTORNEYS’ EYES ONLY during
   13   the deposition or during the thirty (30) day period after the transcript is available.
   14   Any material marked CONFIDENTIAL or CONFIDENTIAL – ATTORNEYS’
   15   EYES ONLY attached to a deposition does not lose its protected status just because
   16   it is attached as an exhibit to the deposition.
   17                (c)    for information produced in some form other than documentary
   18   and for any other tangible items, that the Producing Party affix in a prominent place
   19   on the exterior of the container or containers in which the information is stored the
   20   legend “CONFIDENTIAL” or “CONFIDENTIAL – AEO.” If only a portion or
   21   portions of the information warrants protection, the Producing Party, to the extent
   22   practicable, shall identify the protected portion(s).
   23         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
   24   failure to designate qualified information or items does not, standing alone, waive
   25   the Designating Party’s right to secure protection under this Order for such material.
   26   Upon timely correction of a designation, the Receiving Party must make reasonable
   27   efforts to assure that the material is treated in accordance with the provisions of this
   28   Order.

                                                     8
Case 2:20-cv-10515-JVS-AFM Document 57 Filed 09/10/21 Page 9 of 19 Page ID #:775


    1   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
    2         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
    3   designation of confidentiality at any time that is consistent with the Court’s
    4   Scheduling Order.
    5         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
    6   resolution process under Local Rule 37-1 et seq.
    7         6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
    8   joint stipulation pursuant to Local Rule 37-2.
    9         6.4    The burden of persuasion in any such challenge proceeding shall be on
   10   the Designating Party. Frivolous challenges, and those made for an improper
   11   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   12   parties) may expose the Challenging Party to sanctions. Unless the Designating
   13   Party has waived or withdrawn the confidentiality designation, all parties shall
   14   continue to afford the material in question the level of protection to which it is
   15   entitled under the Producing Party’s designation until the Court rules on the
   16   challenge.
   17   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
   18         7.1    Basic Principles. A Receiving Party may use Protected Material that is
   19   disclosed or produced by another Party or by a Non-Party in connection with this
   20   Action only for prosecuting, defending or attempting to settle this Action. Such
   21   Protected Material may be disclosed only to the categories of persons and under the
   22   conditions described in this Order.     When the Action has been terminated, a
   23   Receiving Party must comply with the provisions of section 13 below (FINAL
   24   DISPOSITION).
   25         Protected Material must be stored and maintained by a Receiving Party at a
   26   location and in a secure manner that ensures that access is limited to the persons
   27   authorized under this Order.
   28

                                                  9
Case 2:20-cv-10515-JVS-AFM Document 57 Filed 09/10/21 Page 10 of 19 Page ID #:776


     1         7.2    Disclosure of “CONFIDENTIAL” Information or Items.                Unless
     2   otherwise ordered by the court or permitted in writing by the Designating Party, a
     3   Receiving    Party     may    disclose    any    information   or   item   designated
     4   “CONFIDENTIAL” only to:
     5                (a)     the Receiving Party’s Outside Counsel of Record in this Action,
     6   as well as employees of said Outside Counsel of Record to whom it is reasonably
     7   necessary to disclose the information for this Action;
     8                (b)     the officers, directors, and employees (including House Counsel)
     9   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
    10                (c)     Experts (as defined in this Order) of the Receiving Party to whom
    11   disclosure is reasonably necessary for this Action and who have signed the
    12   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    13                (d)     the court and its personnel;
    14                (e)     court reporters and their staff;
    15                (f)     professional jury or trial consultants, mock jurors, and
    16   Professional Vendors to whom disclosure is reasonably necessary for this Action
    17   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
    18   A);
    19                (g)     the author or recipient of a document containing the information
    20   or a custodian or other person who otherwise possessed or knew the information;
    21                (h)     during their depositions, witnesses, and attorneys for witnesses,
    22   in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
    23   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
    24   they will not be permitted to keep any confidential information unless they sign the
    25   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
    26   agreed by the Designating Party or ordered by the court. Pages of transcribed
    27   deposition testimony or exhibits to depositions that reveal Protected Material may
    28

                                                     10
Case 2:20-cv-10515-JVS-AFM Document 57 Filed 09/10/21 Page 11 of 19 Page ID #:777


     1   be separately bound by the court reporter and may not be disclosed to anyone except
     2   as permitted under this Stipulated Protective Order; and
     3                  (i)   any mediator or settlement officer, and their supporting
     4   personnel, mutually agreed upon by any of the parties engaged in settlement
     5   discussions.
     6         7.3      Disclosure of “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
     7   Information or Items. Unless otherwise ordered by the court or permitted in writing
     8   by the Designating Party, a Receiving Party may disclose any information or item
     9   designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
    10                  (a)   the Receiving Party’s Outside Counsel of Record in this Action,
    11   as well as employees of said Outside Counsel of Record to whom it is reasonably
    12   necessary to disclose the information for this Action;
    13                  (b)   Experts (as defined in this Order) of the Receiving Party to whom
    14   disclosure is reasonably necessary for this Action and who have signed the
    15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    16                  (c)   the court and its personnel;
    17                  (d)   court reporters and their staff;
    18                  (e)   professional jury or trial consultants, mock jurors, and
    19   Professional Vendors to whom disclosure is reasonably necessary for this Action
    20   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
    21   A);
    22                  (f)   the author or recipient of a document containing the information
    23   or a custodian or other person who otherwise possessed or knew the information;
    24                  (g)   during their depositions, witnesses, and attorneys for witnesses,
    25   in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
    26   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
    27   they will not be permitted to keep any confidential information unless they sign the
    28   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

                                                     11
Case 2:20-cv-10515-JVS-AFM Document 57 Filed 09/10/21 Page 12 of 19 Page ID #:778


     1   agreed by the Designating Party or ordered by the court. Pages of transcribed
     2   deposition testimony or exhibits to depositions that reveal Protected Material may
     3   be separately bound by the court reporter and may not be disclosed to anyone except
     4   as permitted under this Stipulated Protective Order; and
     5                  (h)   any mediator or settlement officer, and their supporting
     6   personnel, mutually agreed upon by any of the parties engaged in settlement
     7   discussions.
     8   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
     9         IN OTHER LITIGATION
    10         If a Party is served with a subpoena or a court order issued in other litigation
    11   that compels disclosure of any information or items designated in this Action as
    12   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” that
    13   Party must:
    14                  (a)   promptly notify in writing the Designating Party.          Such
    15   notification shall include a copy of the subpoena or court order;
    16                  (b)   promptly notify in writing the party who caused the subpoena or
    17   order to issue in the other litigation that some or all of the material covered by the
    18   subpoena or order is subject to this Protective Order. Such notification shall include
    19   a copy of this Stipulated Protective Order; and
    20                  (c)   cooperate with respect to all reasonable procedures sought to be
    21   pursued by the Designating Party whose Protected Material may be affected.
    22         If the Designating Party timely seeks a protective order, the Party served with
    23   the subpoena or court order shall not produce any information designated in this
    24   action as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
    25   ONLY” before a determination by the court from which the subpoena or order
    26   issued, unless the Party has obtained the Designating Party’s permission. The
    27   Designating Party shall bear the burden and expense of seeking protection in that
    28   court of its confidential material and nothing in these provisions should be construed

                                                    12
Case 2:20-cv-10515-JVS-AFM Document 57 Filed 09/10/21 Page 13 of 19 Page ID #:779


     1   as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
     2   directive from another court.
     3   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
     4         PRODUCED IN THIS LITIGATION
     5                (a)    The terms of this Order are applicable to information produced
     6   by a Non-Party in this Action and designated as “CONFIDENTIAL” or
     7   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced
     8   by Non-Parties in connection with this litigation is protected by the remedies and
     9   relief provided by this Order. Nothing in these provisions should be construed as
    10   prohibiting a Non-Party from seeking additional protections.
    11                (b)    In the event that a Party is required, by a valid discovery request,
    12   to produce a Non-Party’s confidential information in its possession, and the Party is
    13   subject to an agreement with the Non-Party not to produce the Non-Party’s
    14   confidential information, then the Party shall:
    15                       (1)   promptly notify in writing the Requesting Party and the
    16   Non-Party that some or all of the information requested is subject to a confidentiality
    17   agreement with a Non-Party;
    18                       (2)   promptly provide the Non-Party with a copy of the
    19   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
    20   reasonably specific description of the information requested; and
    21                       (3)   make the information requested available for inspection by
    22   the Non-Party, if requested.
    23                (c)    If the Non-Party fails to seek a protective order from this court
    24   within 14 days of receiving the notice and accompanying information, the Receiving
    25   Party may produce the Non-Party’s confidential information responsive to the
    26   discovery request. If the Non-Party timely seeks a protective order, the Receiving
    27   Party shall not produce any information in its possession or control that is subject to
    28   the confidentiality agreement with the Non-Party before a determination by the

                                                    13
Case 2:20-cv-10515-JVS-AFM Document 57 Filed 09/10/21 Page 14 of 19 Page ID #:780


     1   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
     2   expense of seeking protection in this court of its Protected Material.
     3   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
     4         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
     5   Protected Material to any person or in any circumstance not authorized under this
     6   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
     7   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
     8   to retrieve all unauthorized copies of the Protected Material, (c) inform the person
     9   or persons to whom unauthorized disclosures were made of all the terms of this
    10   Order, and (d) request such person or persons to execute the “Acknowledgment and
    11   Agreement to Be Bound” that is attached hereto as Exhibit A.
    12   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    13         PROTECTED MATERIAL
    14         When a Producing Party gives notice to Receiving Parties that certain
    15   inadvertently produced material is subject to a claim of privilege or other protection,
    16   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
    17   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
    18   may be established in an e-discovery order that provides for production without prior
    19   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as
    20   the parties reach an agreement on the effect of disclosure of a communication or
    21   information covered by the attorney-client privilege or work product protection, the
    22   parties may incorporate their agreement in the stipulated protective order submitted
    23   to the court.
    24   12.   MISCELLANEOUS
    25         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    26   person to seek its modification by the Court in the future.
    27         12.2 Right to Assert Other Objections. By stipulating to the entry of this
    28   Protective Order, no Party waives any right it otherwise would have to object to

                                                    14
Case 2:20-cv-10515-JVS-AFM Document 57 Filed 09/10/21 Page 15 of 19 Page ID #:781


     1   disclosing or producing any information or item on any ground not addressed in this
     2   Stipulated Protective Order. Similarly, no Party waives any right to object on any
     3   ground to use in evidence of any of the material covered by this Protective Order.
     4         12.3 Filing Protected Material. A Party that seeks to file under seal any
     5   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
     6   only be filed under seal pursuant to a court order authorizing the sealing of the
     7   specific Protected Material at issue. If a Party’s request to file Protected Material
     8   under seal is denied by the court, then the Receiving Party may file the information
     9   in the public record unless otherwise instructed by the court.
    10   13.   FINAL DISPOSITION
    11         After the final disposition of this Action, as defined in paragraph 4, within 60
    12   days of a written request by the Designating Party, each Receiving Party must return
    13   all Protected Material to the Producing Party or destroy such material. As used in
    14   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
    15   summaries, and any other format reproducing or capturing any of the Protected
    16   Material. Whether the Protected Material is returned or destroyed, the Receiving
    17   Party must submit a written certification to the Producing Party (and, if not the same
    18   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
    19   (by category, where appropriate) all the Protected Material that was returned or
    20   destroyed and (2) affirms that the Receiving Party has not retained any copies,
    21   abstracts, compilations, summaries or any other format reproducing or capturing any
    22   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
    23   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
    24   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
    25   reports, attorney work product, and consultant and expert work product, even if such
    26   materials contain Protected Material. Any such archival copies that contain or
    27   constitute Protected Material remain subject to this Protective Order as set forth in
    28   Section 4 (DURATION).

                                                    15
Case 2:20-cv-10515-JVS-AFM Document 57 Filed 09/10/21 Page 16 of 19 Page ID #:782


     1   14.   VIOLATION
     2         Any violation of this Order may be punished by appropriate measures
     3   including, without limitation, contempt proceedings and/or monetary sanctions.
     4

     5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
     6

     7   DATED: September 10, 2021
     8

     9
         /s/ Andrew S. Mackay
         Daniel J. Schacht (Bar No. 259717)
    10     dschacht@donahue.com
    11   Andrew S. Mackay (Bar No. 197074)
           amackay@donahue.com
    12   Kathleen B. Friend (Bar No. 214593)
    13     kfriend@donahue.com
         Charles J. McCurdy (Bar No. 315744)
    14     cmccurdy@donahue.com
    15   DONAHUE FITZGERALD LLP
         Attorneys at Law
    16   1999 Harrison Street, 26th Floor
    17   Oakland, CA 94612-3520
         Telephone: (510) 451-3300
    18   Facsimile: (510) 451-1527
    19
         Attorneys for Plaintiff Wixen Music Publishing, Inc.
    20

    21
         DATED: September 10, 2021
    22

    23   /s/ Allison L. Stillman
    24   Joseph R. Wetzel (Bar No. 238008)
         LATHAM & WATKINS LLP
    25   Joseph R. Wetzel (Bar No. 238008)
    26     joe.wetzel@lw.com
         Andrew M. Gass (Bar No. 259694)
    27     andrew.gass@lw.com
    28   Ivana Dukanovic (Bar No. 312937)

                                                 16
Case 2:20-cv-10515-JVS-AFM Document 57 Filed 09/10/21 Page 17 of 19 Page ID #:783


     1  ivana.dukanovic@lw.com
     2 505 Montgomery Street, Suite 2000
       San Francisco, California 94111-6538
     3 Telephone: +1.415.391.0600

     4 Facsimile: +1.415.395.8095

     5 Allison L. Stillman (pro hac vice)
     6  alli.stillman@lw.com
       1271 Avenue of the Americas
     7 New York, New York 10020

     8 Telephone: +1.212.906.1747
       Facsimile: +1.212.751.4864
     9

    10 Allison S. Blanco (Bar No. 287554)
        allison.blanco@lw.com
    11 650 Town Center Drive

    12 Costa Mesa, California 92626-1925
       Telephone: +1.714.540.1235
    13 Facsimile: +1.714.755.8290

    14   Attorneys for Defendant Triller, Inc.
    15

    16   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
    17

    18   DATED: 9/10/2021
    19

    20

    21

    22 _____________________________________
       HON. ALEXANDER F. MacKINNON
    23 United States Magistrate Judge

    24

    25

    26

    27

    28

                                                 17
Case 2:20-cv-10515-JVS-AFM Document 57 Filed 09/10/21 Page 18 of 19 Page ID #:784


     1                                      ATTESTATION
     2         Pursuant to Local Rule 5-4.3.4(a)(2), I hereby attest that all other signatories
     3   listed, and on whose behalf the filing is submitted, concur in the filing’s content
     4   and have authorized this filing.
     5   Dated: September 10, 2021               LATHAM & WATKINS LLP
     6

     7                                           By: /s/ Allison L. Stillman
     8
                                                       Allison L. Stillman

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                    18
Case 2:20-cv-10515-JVS-AFM Document 57 Filed 09/10/21 Page 19 of 19 Page ID #:785


     1                                        EXHIBIT A
     2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     3   I, ____________________________________ [print or type full name], of
     4   ______________________ [print or type full address], declare under penalty of
     5   perjury that I have read in its entirety and understand the Stipulated Protective Order
     6   that was issued by the United States District Court for the Central District of
     7   California on [date] in the case of ____________ [insert formal name of the case
     8   and the number and initials assigned to it by the court]. I agree to comply with
     9   and to be bound by all the terms of this Stipulated Protective Order and I understand
    10   and acknowledge that failure to so comply could expose me to sanctions and
    11   punishment in the nature of contempt. I solemnly promise that I will not disclose in
    12   any manner any information or item that is subject to this Stipulated Protective Order
    13   to any person or entity except in strict compliance with the provisions of this Order.
    14   I further agree to submit to the jurisdiction of the United States District Court for
    15   the Central District of California for enforcing the terms of this Stipulated
    16   Protective Order, even if such enforcement proceedings occur after termination of
    17   this action.
    18   I hereby appoint ___________________________________ [print or type full
    19   name] of _____________________________ [print or type full address and
    20   telephone number] as my California agent for service of process in connection with
    21   this action or any proceedings related to enforcement of this Stipulated Protective
    22   Order.
    23   Date: _____________________________
    24   City and State where sworn and signed: _________________________________
    25   Printed name: _____________________________
    26

    27   Signature: ________________________________
    28

                                                    19
